Citation Nr: 0602342	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-12 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1957.  

This appeal arises from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's request to 
reopen his claim for service connection for bilateral hearing 
loss.  

The Board of Veterans' Appeals (Board) in a January 2004 
decision reopened the claim and remanded it for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

While the veteran was afforded a VA examination and an 
opinion was obtained in July 2004 it does not address some of 
the questions raised by the evidence of record as to the 
etiology of the veteran's current hearing loss.  38 C.F.R. 
§ 3.159 (2005).  

The Board noted these pertinent facts in reviewing the claims 
folder.  Service medical records reveal the veteran was 
treated with penicillin injections and streptomyocin on a 
daily basis for the period of twelve days in February 1957.  
After eleven days when the veteran appeared for his shot, he 
was told to wash his ears and then return in the evening.  No 
further notations followed.  On service separation 
examination the ears were noted to be normal.  The veteran's 
hearing was noted to be 15/15 in both ears for the whispered 
voice.  

The veteran filed his original claim for service connection 
for bilateral hearing loss in April 1960, less than three 
years after his separation from the service in October 1957.  
The veteran reported being deaf in the right ear in October 
1955.  He reported being treated in service in 1956 at Subic 
city in the Philippine Islands at the dispensary for 
deafness.  A certificate from his private physician indicates 
he saw the veteran in December 1958 and diagnoses included a 
deviated septum, mixed deafness and eustachian tube 
obstruction.  

When the veteran appeared for his VA examination in May 1960, 
he reported that he had defective hearing and was wearing 
hearing aids.  The VA ear, nose and throat examination noted 
his hearing acuity was measured as 1/15 for both the 
whispered and loud voice in the right ear and 1/15 for the 
whispered voice in the left ear and 3/15 for the ordinary 
voice in the left ear.  Examination revealed the right 
tympanic membrane was otosclerotic to the drum.  The left 
tympanic membrane was slightly retracted.  Bilateral 
otosclerosis and bilateral hearing loss, due to otoslerosis, 
were diagnosed.  The physician recommended a stapes 
mobilization and consideration of hearing aids.  

On the VA audiological evaluation in May 1960, pure tone 
thresholds, in decibels, were as follows:




HERTZ

500
1000
2000
RIGHT
65
60
45
LEFT
45
40
50

As the VA audiological evaluation was conducted prior to June 
30, 1966 the Board assumes it was recorded in ASA units.  
Converting the evaluation to ISO units results in the 
following: 




HERTZ

500
1000
2000
RIGHT
80
70
55
LEFT
60
50
60

The VA physician noted the veteran stated he had decreased 
hearing since 1955 and that he reported it to the Navy.  They 
would look at his ears and say they were all right and no 
hearing test was performed.  He was in the Navy from 1953 to 
1957.  During the last five years since the onset of his 
hearing loss, his hearing had gotten progressively worse.  
This was not associated with infection or trauma.  He stated 
that he had been wearing a Zenith hearing aid for the last 
year.  

The current April 2004 audiological evaluation revealed a 
profound conductive hearing loss, bilaterally.  The VA 
physician who subsequently examined the veteran recommended 
the veteran be seen by an ear, nose and throat surgeon to 
consider surgical correction of his conductive disease.  The 
VA physician noted beneath his name at the end of the report 
that he was a surgical resident.  

The short interval between the onset of the veteran's hearing 
loss, first diagnosed in December 1958 a little over one year 
from his October 1957 separation from the service, raises 
questions as to the onset date of the otosclerosis which 
caused his hearing loss.  The evidence noted above combined 
with the following statements:  From the veteran's lifelong 
friend in May 1960 that she first noted the veteran was very 
deaf when he came home from the service; and from D.B. that 
he and the veteran joined the Navy together, went to boot 
camp and then served together overseas in Guam, and the 
veteran had bad hearing in service, requiring that things 
constantly be repeated to him, also raise questions as to the 
onset date of the veteran's hearing loss.  

There is no competent medical evidence of record which 
addresses whether the otosclerosis which caused the veteran's 
hearing loss may have begun in service.  The Board has also 
noted the veteran was administered penicillin and 
streptomyocin for an extended period on a daily basis in 
service.  The Board has interpreted the instruction to the 
veteran to "wash ears" in February 1957 as raising the 
possibility the veteran complained of difficulty hearing or 
at the least had complained of some problem with his ears.  

The Board is aware that the veteran's current hearing loss is 
conductive, rather than of sensorineural origins.  For that 
reason, the provisions providing presumptive service 
connection for hearing loss, demonstrated to a degree of 10 
percent within one year of service, are not applicable in the 
case.  38 C.F.R. § 3.309(a) (for other organic diseases of 
the nervous system.)  

The claim is remanded for the following actions:

VA should afford the veteran a VA 
examination by a physician with a 
background or specialty in ear, nose and 
throat, or otolaryngology.  The purpose 
of the examination is to determine the 
onset date of the otosclerosis which 
caused the veteran's currently diagnosed 
conductive hearing loss.  The claims 
folder should be made available in 
conjunction with the examination.  The 
examiner should be informed the veteran 
served in the Navy from October 1953 to 
October 1957.  After taking the veteran's 
history, examining the veteran, and 
reviewing the claims folder, (the 
examiner is asked to specifically review 
the February 1957 service medical records 
of daily treatment with injections of 
penicillin and streptomyocin, and the 
notation to "wash ears"; the 
Certificate from Dr. A. which includes a 
December 1958 diagnosis of mixed 
deafness; and the report of the May 1960 
VA ear, nose and throat examination), to 
answer the following question: Is it at 
least as likely as not (50 percent 
chance) the otosclerosis, which caused 
the veteran's bilateral conductive 
hearing loss, began in service?  The 
physician is asked to explain the basis 
for any opinion expressed.  If the 
information available is insufficient to 
provide a basis for a medical opinion, 
the physician should specifically note 
that in his report.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


